Citation Nr: 1235467	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployabilty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition. 


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in connection with her claim for a total disability evaluation based on individual unemployability due to service connected disorders; she has not provided good cause for her failure to appear.


CONCLUSION OF LAW

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied due to the Veteran's failure to report, without good cause, for a VA compensation examination.  38 C.F.R. § 3.655(b) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance
 
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

Analysis

As noted in the Introduction, the claim at bar was remanded by the Board in November 2011.  At that time, the file contained argument that the Veteran's six service-connected disabilities had worsened in severity.  The Board ordered that a VA neurological examination be conducted to assess the severity of her service-connected headaches, a VA orthopedic examination be conducted to assess the severity of her service-connected cervical, bilateral shoulder, and lumbar disorders, and a VA cardiovascular examination be conducted to assess the severity of her service-connected hypertension.  The Board advised the Veteran that it was her responsibility to report for any examination and to cooperate in the development of the claim, and that the consequences for failing to report to any VA examination without good cause may include denial of the claim.  

In April 2012, the Veteran properly reported to her orthopedic and cardiovascular examinations.  A neurological examination was scheduled, but a record from May 2012 shows that she failed to appear to the scheduled appointment.  No explanation for this failure to report was offered.

The Board acknowledges that the Veteran appears to have moved since the time of the Board's November 2011 remand, and that a May 2012 letter sent to her concerning her failure to appear was returned as undeliverable.  Despite this, the Board is satisfied that sufficient attempts were made to notify her of the neurological examination.  Initially, the Board notes that it may be presumed the Veteran received adequate notice.  See Kyhn v. Shinseki, 24 Vet. App. 335, 339 (2010) (holding that, under the presumption of regularity, it is presumed that the Veteran received notice of the examination.)  Moreover, the file reflects that the examination notice was sent using the most up-to-date information available.  In addition, the Veteran properly attended two other VA examinations scheduled around the same time, indicating that notice was received.  Further, she could have apprised VA of her move at the time of the other examinations.  Simply put, it is the burden of a claimant to keep the VA apprised of her whereabouts.  If she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Pursuant to regulation, when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken in accordance with paragraph (b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Veteran is seeking an increase in compensation, specifically, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  See Norris v. West, 12 Vet. App. 413, 421 (1999) (finding that a claim for individual unemployability is a form of increased rating claim.)  The evidence of record shows that the Veteran did not report for a necessary VA examination.  The Veteran has neither asserted nor demonstrated good cause for her failure to report for the scheduled VA examination, nor has she asserted a willingness to attend such examination.  Her failure to cooperate has left the record devoid of the necessary medical evidence to address her current symptomatology.  Therefore, the claim is denied. 38 C.F.R. § 3.655.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


